NONPRECEDENTIAL DISPOSITION
                              To be cited only in accordance with
                                       Fed. R. App. P. 32.1


              United States Court of Appeals
                                       For the Seventh Circuit
                                       Chicago, Illinois 60604

                                    Argued November 26, 2012
                                     Decided August 15, 2013

                                                 Before

                              ILANA DIAMOND ROVNER, Circuit Judge                                 

                              ANN CLAIRE WILLIAMS, Circuit Judge

                             JOHN DANIEL TINDER, Circuit Judge
         
No. 12‐1520
                                                        Appeal from the United States District
KATHY HORVATH,                                          Court for the Northern District of Indiana,
    Plaintiff‐Appellant,                                South Bend Division.

        v.                                              No. 3:10‐cv‐00180‐CAN

WEST BEND MUTUAL INSURANCE                              Christopher A. Nuechterlein,
CO.,                                                    Magistrate Judge.
     Defendant‐Appellee.                 

                                              O R D E R

       After  her  home  in  South  Bend,  Indiana,  burned  down  in  February  2009,  Kathy
Horvath  filed  a  claim  in  excess  of  $1.6  million  with  her  insurer,  West  Bend  Mutual
Insurance Company (“West Bend”), for the house and its contents.  West Bend denied the
claim after determining that the fire was the result of arson: although Horvath was out of
town at the time of the conflagration, West Bend asserted that the fire had been set with her
consent or authority; it also asserted, inter alia, that Horvath had made material misrepre‐
sentations regarding the nature and extent of her damages.  Horvath sued West Bend for
breach of the insurance contract in state court, and West Bend removed the case to federal
court  on  the  basis  of  diversity  of  citizenship.    The  case  was  tried  to  a  jury  in  2012;  a
magistrate judge presided over the trial with the parties’ consent.  Horvath, of course, was
No. 12‐1520                                                                                      Page 2

a key witness at the trial.  The jury delivered a general verdict in West Bend’s favor and
awarded Horvath nothing.  Horvath appeals, arguing that the magistrate judge erred in
admitting into evidence proof that Horvath had been convicted of embezzlement in 1991
(and sentenced in early 1992), more than 20 years before the trial took place.  See Fed. R.
Evid. 609(b).

        Rule 609(a)(2) allows into evidence for purposes of impeachment a witness’s prior
conviction for a crime involving dishonesty; but the rule sets up different presumptions as
to admissibility depending on whether the conviction is less or more than 10 years old.  If
the conviction is no more than 10 years old, and the crime of conviction had an element of
dishonest or false statement, Rule 609(a)(2) renders proof of such a conviction admissible
(indeed, commands the admission) without requiring the court to balance its probative
worth against its potential for prejudice. Barber v. City of Chicago, 2013 WL 3957736, at *11
(7th Cir. Aug. 2, 2013) (citing United States v. Wilson, 985 F.2d 348, 351 (7th Cir. 1993)).  By
contrast,  Rule  609(b)  allows  into  evidence  a  witness’s  prior  conviction  “only  if  .  .  .  its
probative value, supported by specific facts and circumstances, substantially outweighs its
prejudicial  effect.”    The  language  of  Rule  609(b)  thus  “weighs  probative  value  against
prejudice  in  a  way  that  is  dramatically  skewed  in  favor  of  excluding  the  conviction
evidence; the evidence is inadmissible unless probative value ‘substantially outweighs’
prejudice.”    28  Charles  Alan  Wright  &  Victor  J.  Gold,  Federal  Practice  &  Proc.:  Evidence
§  6136,  at  290  (2012);  see  also  3  Christopher  B.  Mueller  &  Laird  C.  Kirkpatrick,  Federal
Evidence § 6:53 at 401, 404 (3d ed. 2007).

        Our  review  of  the  decision  to  admit  Horvath’s  prior  conviction  is  for  abuse  of
discretion, e.g., United States v. Smith, 131 F.3d 685, 687 (7th Cir. 1997), and in West Bend’s
view,  because  the  district  court  considered  each  of  the  five  (non‐exclusive)  factors  we
identified as relevant to the admission of a prior conviction under Rule 609 in United States
v. Mahone, 537 F.2d 922, 929 (7th Cir. 1976) (citing Gordon v. United States, 383 F.2d 936, 940
(D.C.  Cir.  1967)  (Burger,  J.)),  and  properly  weighed  the  probative  value  of  the  prior
conviction  against  its  potential  for  prejudice,  its  decision  to  admit  evidence  of  the
conviction cannot amount to a reversible abuse of discretion, see United States v. Redditt, 381
F.3d 597, 601 (7th Cir. 2004).  We agree that the court gave the issue thorough consideration
and did discuss each of the Mahone factors.  There is one problem with the court’s analysis
that is immediately apparent, however.  Embezzlement, as the parties agree, is an offense
similar to the act at issue here—arson committed with an eye to fraudulently collecting on
an insurance policy—in that both involve deceitful conduct.  The district court, like West
Bend,  considered  similarity  to  be  a  positive  rather  than  a  negative  factor  vis‐à‐vis  the
admissibility of the conviction.  R. 139 at 20‐21; R. 140 at 19‐20; West Bend Br. 24.  It is
No. 12‐1520                                                                                       Page 3

clearly a factor weighing against admission, however: “When the prior conviction and the
charged act are of a similar nature, the danger [of unfair prejudice] increases.  The jury is
more likely to misuse the evidence for purposes other than impeachment, that is, to regard
the  prior  conviction  as  evidence  of  a  propensity  to  commit  crime  or  of  guilt,  despite
instructions  to  the  contrary.”    United  States  v.  Shapiro,  565  F.2d  479,  481  (7th  Cir.  1977)
(citing, inter alia, United States v. Harding, 525 F.2d 84, 89‐90 (7th Cir. 1975) (Stevens, J.)); see
also United States v. Hernandez, 106 F.3d 737, 740 (7th Cir. 1997); United States v. Causey, 9
F.3d 1341, 1344‐45 (7th Cir. 1993); United States v. Rein, 848 F.2d 777, 783 (7th Cir. 1988);
United States v. Fountain, 642 F.2d 1083, 1091 (7th Cir. 1981); Gordon, 383 F.2d at 940; Spicer
v. Liberty Mut. Ins. Co., 2007 WL 2363369, at *2 (S.D. Ind. Aug. 15, 2007) (Hamilton, J.).  

        Assuming, without deciding, that the district court’s error as to the similarity factor
—which was a legal error—so tainted the court’s overall application of the multi‐factor
Mahone framework, and the balancing of probative value versus prejudice, as to render the
decision to admit the conviction an abuse of discretion, see Moffitt v. Ill. State Bd. of Educ.,
236  F.3d  868,  873  (7th  Cir.  2001),  we  must  still  consider  whether  the  error  affected
Horvath’s substantial rights.  See Fed. R. Civ. P. 61.  It did not.  

         First, as West Bend points out, Horvath’s prior conviction was disclosed but not
given undue attention at trial.  Out of a trial transcript that totaled more than 400 pages,
Horvath’s counsel spent roughly one page of the trial transcript fronting the basic facts
regarding the conviction, R. 143 at 5‐6, and West Bend spent another two pages asking her
about  the  conviction  on  cross‐examination,  R.  143  at  107‐09.    We  see  no  sign  that  the
conviction took on any prominence at the trial; Horvath herself professed an inability to
recall  any  of the  details  regarding the offense (R. 143  at  5).  As evidence that  Horvath
lacked  credibility  as  a  witness,  other  facts  took  on  much  more  prominence  than  her
conviction did.

         Second, and more importantly, even from the cold record, it is clear that Horvath
was a poor witness whose credibility was virtually nil by the time she left the stand. As
there  was  no  direct  evidence  of  Horvath’s  involvement  in  the  arson  (that  the  fire  was
intentionally set was uncontested), and Horvath had little or no objective, documentary
proof supporting her claimed losses, her believability as a witness was central to the jury’s
assessment of her claim against West Bend. To say that her credibility was undermined is
to understate the point substantially.   We cite the following as an anything‐but‐exhaustive
list of examples:  
No. 12‐1520                                                                                            Page 4

        1.  When asked to acknowledge some fact, including in particular her own prior
        statements, Horvath had a tendency to respond, non‐commitally, “If that’s what
        you’re telling me.” The transcript is rife with variations on that answer.  

        2.    Horvath  claimed  ignorance  of,  or  an  inability  to  recall,  facts  which  were
        important and that one would expect a witness to remember. For example, although
        she testified she had only been sued once in her fifteen‐year career as a realtor, she
        claimed to know nothing about the basis for that suit, which resulted in a default
        judgment in excess of $25,000 (and findings of fact in support of that judgment that
        were  adverse  to  her)  and  a  lien  against  her  property.    “I  honestly  don’t  know
        because I never showed up in court,” she explained.  R. 143 at 95.  Similarly, under
        questioning from her own attorney about her conviction for embezzlement, she
        claimed not to recall how she had embezzled money from her employer (a bank) nor
        how much she had embezzled (more than $57,000), despite her certainty that she
        had “paid back every last cent.”  R. 143 at 6; see also id. at 108.  

        3.  Horvath had filed a bankruptcy petition in August 2007, some 18 months prior
        to the fire, in which she had valued her house at only $400,000 and her personal
        property at $1,700 (R. 143 at 93); by contrast, she claimed in the wake of her fire that
        her house was worth over $1.1 million and that the contents were worth more than
        $400,000.1  At trial, she put the blame squarely on her bankruptcy attorney for the
        much lower numbers in the bankruptcy petition, testifying that her counsel made
        those numbers up when she was unable to supply him with accurate information,
        and  that  she  did  not  see  those  figures  before  he  filed  the  bankruptcy  petition,
        “because  I  never  signed  anything.”  R.  143  at  161;  see  also  id.  at  230‐31.2    In  fact,
        Horvath had signed the bankruptcy petition electronically (she then claimed she
        had given that authorization when she initially met with her counsel, without seeing
        a schedule of her assets). R. 143 at 218, 229‐30.  She also testified at trial that she had
        withdrawn  the  bankruptcy  petition  because  she  discovered  it  contained  false
        information about the value of her assets (R. 143 at 94, 161); but previously she had
        testified that she withdrew it upon receipt of a substantial sales commission (R. 143


        1
          A number of line items on the list of contents she submitted to West Bend by themselves exceeded
the $1,700 total on her bankruptcy petition. See, e.g., R. 143 at 163, 167. And whereas the bankruptcy petition
indicated that she owned no jewelry, for example, the insurance claim listed a number of jewelry items worth
substantial amounts of money – including a Gucci watch valued at $5390, for example. See R. 143 at 168‐69.

        2
           It is, to say the least, surprising, than an experienced real estate saleswoman would have such 
difficulty supplying her attorney with accurate information about the value of her home, if not its contents.
No. 12‐1520                                                                           Page 5

      at 271‐72).  For his part, the bankruptcy trustee, in seeking to dismiss the case, had
      cited  Horvath’s  failure  to  cooperate  with  her  attorney  in  providing  relevant
      information as a reason why the petition should not proceed. R. 48 at 2 ¶ 5; 143 at
      171‐72.

      4.  At her June 2011 deposition, Horvath testified that she had filed her 2008 income
      tax return and that it was true and accurate. R. 143 at 149.  Her attorney subse‐
      quently produced a copy of that return to West Bend in July 2011.  The return was
      dated April 15, 2009. R. 143 at 149.  At trial, however, Horvath testified that she had
      not, in fact, filed that return as of April 2009 or even as of the time her deposition
      was taken in 2011. R. 143 at 176‐77.  Moreover, although she subsequently made
      other corrections to her deposition testimony upon review of the transcript, she had
      not corrected her testimony on that point. R. 143 at 179.  She acknowledged that she
      had given a copy of the return to her attorney for production to West Bend without
      telling him that the return had not been filed.  She at one point claimed, incredibly,
      that she had put an April 2009 date on the return because she thought that is what
      West Bend wanted her to do!  R. 143 at 232.  She then, on prompting by her counsel,
      corrected herself to say that she used that date in an effort to avoid a penalty for a
      late return. R. 143 at 233‐34.  

      5.  Horvath contradicted herself on a number of important points which bore on her
      possible complicity in the arson.  For example, at trial, she denied being treated for
      depression at the time of the fire, but previously had acknowledged that she was. 
      R. 143 at 132‐33.  At trial she admitted that there may have been some gasoline in
      the basement of the home at the time of the fire; previously she had denied that
      possibilty.  R. 143 at 188‐89. And, at trial, she indicated that her neighbors would not
      necessarily have heard her security alarm going off if someone broke into the house
      on the night of the fire; but on a prior occasion, she expressed confidence that they
      would have heard the alarm.  R. 143 at 186‐88.

      6.  During discovery, when asked to identify banks holding her business accounts,
      she had identified at least two banks which advised that they had no record of such
      an  account,  and  had  failed  to  name  one  bank  which  held  her  business  escrow
      account. R. 143 at 138‐39, 152‐53.  

       Even Horvath must have realized how little credibility she had left once these and
countless other blots on her trustworthiness had been laid bare before the jury.  Near the
end of a methodical and relentless examination by West Bend’s attorney, when her prior
No. 12‐1520                                                                                Page 6

statement  as  to  a  particular  item  on  her  insurance  claim  was  held  up  to  once  again
contradict her testimony in court, an exasperated Horvath declared to counsel, “You’re an
evil man.”  R. 143 at 200.  

       In short, we do not believe that the admission of Horvath’s conviction, even if it was
erroneous, affected Horvath’s substantial rights.  There is no significant chance that the
error affected the jury’s verdict, see, e.g., Barber, 2013 WL 3957736, at *12, given the many
other  blemishes  on  her  credibility.    The  judgment  in  favor  of  West  Bend  is  therefore
AFFIRMED. The parties shall bear their own costs of appeal.